Citation Nr: 0521770	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-14 466	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities as the result of exposure 
to herbicides in service.  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from March 1964 to 
December 1967 and from September 1974 to March 1978.  His 
service included a tour of duty in Vietnam from December 1966 
to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August and October 2003 by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for peripheral 
neuropathy as the result of herbicide exposure.  


FINDINGS OF FACT

1.  Chronic peripheral neuropathy of the extremities was not 
manifest during service or until many years after separation 
from service.

2.  Chronic peripheral neuropathy of the upper and lower 
extremities is not the result of exposure to an herbicide in 
service, including Agent Orange.  


CONCLUSION OF LAW

Chronic peripheral neuropathy of the upper and lower 
extremities was not incurred in active military service and 
may not be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the content requirements for a VCAA 
notice have been satisfied in this case.  By a VCAA notice 
letter mailed in May 2003, the RO informed the veteran about 
the information and evidence necessary to substantiate his 
service connection claim.  The letter specifically advised 
him of what the evidence must show to support a claim for 
service connection.  The RO also informed the veteran about 
the information and evidence he was expected to provide.  
Specifically, the RO instructed the veteran that he should 
identify and provide the address for any person, agency or 
company having records that would support his claim and show 
the approximate time period covered by the records.  Forms 
authorizing the release of private records to VA were 
enclosed.  The letter made it clear that it would obtain for 
him any evidence for which he provided sufficient identifying 
information.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions, statement of 
the case and supplemental statement of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify be satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because the content requirements of a VCAA notice has been 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the above-cited VCAA notice letter was 
sent before the rating decisions on appeal and therefore 
satisfies the timeliness requirement.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as all known postservice medical records have 
been obtained and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  The Board 
acknowledges that an element of the duty to assist is to 
provide a medical examination with medical nexus opinion.  VA 
regulations require that a medical examination or medical 
opinion be provided if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

However, in the present case the record contains no evidence 
that would suggest a positive association between the 
veteran's persistent chronic peripheral neuropathy and 
herbicide exposure in service.  As explained below, chronic 
peripheral neuropathy is not presumed by law to be the result 
of herbicide exposure under the established statutory and 
regulatory provisions, and the presumptions were established 
on the bases of long-term studies by the National Academy of 
Sciences (NAS).  The Board is of the opinion that any 
examination pursuant to a Board remand would be entitled to 
less probative weight than the NAS study that resulted in 
exclusion of chronic peripheral neuropathy from presumptive 
consideration under the law.  Accordingly, a VA examination 
would serve no useful purpose and would not create a 
reasonable possibility of strengthening the veteran's claim.  
VA is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


Legal criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system, may be established on a 
presumptive basis by showing that the disease was manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).  

The law provides a rebuttable presumption of service 
connection for certain diseases which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  38 C.F.R. § 3.307(d) (2004).  The presumption 
applies to the following disorders: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
chronic lymphocytic leukemia, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma and 
diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e) (2004); 
see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (which added diabetes 
mellitus (Type 2) to the list of presumptive diseases related 
to herbicide exposure).  

For purposes of presumptive service connection, acute and 
subacute peripheral neuropathy consists of transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2004).  
In addition, acute and subacute peripheral neuropathy must 
have been manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
the herbicide agent during service.  38 C.F.R. § 3.307(a)(6) 
(2004).

Until December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam at any time after separation from service (subject 
to certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  

Effective December 27, 2001, the law was amended to provide a 
presumption of exposure to herbicide agents for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-___ (HR 1291) (Dec. 27, 2001) (to be codified at 
38 U.S.C. § 1116(f)).


Factual Background

Service medical records from both of the veteran's periods of 
active military service contain no reference to complaints or 
findings of peripheral neuropathy or any other chronic 
disease of the nervous system.  

The veteran filed an original claim for service connection 
for peripheral neuropathy in May 2003, claiming that the 
disorder was the result of exposure to Agent Orange while 
serving in Vietnam.  

In support of his service connection claim the veteran 
submitted medical evidence from J. W. Freeman, M.D., 
consisting of a medical report dated in October 1995 and a 
statement dated in December 2002.  According to these 
records, the veteran was initially evaluated in 1992 for 
numbness of the soles of the feet followed by a burning 
sensation since late 1994.  Dr. Freeman and another physician 
who had treated the veteran believed that the disorder was a 
severe generalized peripheral neuropathy.  

Also received were extensive medical records from the Mayo 
Clinic dated from November 1995 to October 2000 which 
describe examination and treatment for chronic and painful 
peripheral neuropathy of undetermined etiology which has been 
present since 1992.  The records do not document the presence 
of acute or subacute peripheral neuropathy.  

In various written statements submitted in connection with 
his VA claim, the veteran has reported that in Vietnam he 
often had to lie on the ground near a helipad and was sprayed 
by dirt in which Agent Orange had been sprayed.  He stated 
that he wore boots and fatigues rummaged from persons who had 
left the country and which had been sprayed.  He described 
the manifestations of peripheral neuropathy that affect his 
hands and feet.  He expressed the belief that no one can say 
with certainty that the chemical did not cause his disease 
and that he should be given the benefit of the doubt.  


Analysis

The evidence of record does not suggest, and the veteran does 
not contend, that peripheral neuropathy of the upper and 
lower extremities was manifest before 1992, about 14 years 
after the veteran's separation from service.  Accordingly, 
service connection cannot be granted on the basis of direct 
service incurrence or under the provisions of law that 
establish a presumption of service incurrence for organic 
diseases of the nervous system that become manifest within 
one year after separation.  The veteran maintains 
alternatively that service connection may be established on 
the basis that his peripheral neuropathy is the result of 
exposure to Agent Orange in service.  

The issue of whether a disorder had its onset as the result 
of exposure to Agent Orange or other herbicides in service 
entails two factual determinations--whether the veteran was 
exposed to Agent Orange in service, and, if so, whether such 
exposure caused the disorder at issue, in this case 
peripheral neuropathy of the upper and lower extremities.  

With respect to the exposure question, an early version of VA 
regulations governing claims based on exposure to herbicides 
provided a presumption of exposure to dioxin for Vietnam 
veterans.  38 C.F.R. § 3.311a(b) (1991) (providing, "A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to a 
herbicide containing dioxin while in Vietnam.").  However, 
this was later changed, and the law as it existed before 
December 27, 2001, contained a presumption that certain 
veterans of Vietnam service who developed one of the 
statutorily-enumerated diseases were presumed to have been 
exposed to Agent Orange regardless of whether such exposure 
was specifically shown by the evidence of record.  See 
McCartt, 12 Vet. App. at 168 (disagreeing with Board decision 
which presumed that Vietnam veteran had been exposed to 
herbicides even though there was no evidence that he had 
developed one of the diseases enumerated in the law on which 
such a presumption was predicated); see also Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1181, 
(N.D. Cal. 1999) (erroneously noting in 1999 that the 
presumption that all Vietnam veterans were exposed to Agent 
Orange "continues under current policy as well").  Such 
presumption applied only where a veteran both served in 
Vietnam during the designated time period and subsequently 
developed one of the enumerated diseases.  

Effective December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
§ 201(c), revised 38 U.S.C.A. § 1116 to establish a 
presumption that certain veterans were exposed to herbicides.  
Veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, are now presumed to have been exposed to 
herbicides in the absence of an affirmative showing to the 
contrary.  

The veteran served in Vietnam during the time period 
specified in the December 27, 2001, revision of the statute 
and is therefore presumed to have been exposed to herbicides, 
including Agent Orange, regardless of the circumstances of 
his service.  However, the liberalizing effect of the new law 
is limited to the removal of the need to prove herbicide 
exposure.  Even when herbicide exposure is conceded, there 
remains the need to establish a medical nexus between such 
exposure and the disease for which service connection is 
claimed.  

A medical nexus may be established by operation of law if the 
disability at issue is one of the diseases set forth in the 
statutory presumption provisions.  However, the veteran is 
not entitled to the benefit of the presumptive provisions 
since chronic peripheral neuropathy is not included among the 
disorders for which the Secretary established a presumption 
of service connection.  Chronic peripheral neuropathy must be 
distinguished from acute and subacute peripheral neuropathy, 
which is eligible for the presumption.  Acute and subacute 
peripheral neuropathy is specifically defined in the 
regulation as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2 (2004).  There is nothing in the record to 
suggest that the veteran ever had acute and subacute 
peripheral neuropathy.  

However, the courts have held that, where a disease does not 
qualify for presumptive service connection, a claimant may 
establish service connection with proof of actual direct 
causation, even though this route includes the difficult 
burden of tracing causation to a condition or event in 
service.  Combee v. Brown, 34 F.3rd 1039 (1994); see also 
Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  The Board 
notes that, at the time that the court decisions were issued 
which held that direct service connection involved such a 
difficult evidentiary burden, that burden included producing 
evidence of exposure to herbicides.  That part of the 
evidentiary burden, however, has been alleviated, as noted 
above, by the change in the law which now presumes such 
exposure for veterans who served in Vietnam between January 
9, 1962, and May 7, 1975.

In the present case, the record contains no medical evidence 
that asserts a positive association between herbicide 
exposure and chronic peripheral neuropathy of the veteran's 
upper and lower extremities.  The establishment of service 
connection based on direct causation pursuant to Combee 
carries an exceptionally difficult burden of proof.  Claims 
based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of the Department 
of Veterans Affairs to seek to enter into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of 
Vietnam and each disease suspected to be associated with such 
exposure.  The Secretary determined, based on sound medical 
and scientific evidence, that a positive association (i.e., 
where the credible evidence for the association was equal to 
or outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  

The fact that chronic peripheral neuropathy was excluded from 
the list of disorders qualifying for the Agent Orange 
presumption constitutes formidable evidence against the 
veteran's claim.  The record contains no medical basis that 
would suggest a positive correlation between chronic 
peripheral neuropathy in contradiction of the NAS findings.  

To the extent that the veteran is expressing his own opinion 
that his peripheral neuropathy of the upper and lower 
extremities is related to herbicide exposure, his opinion has 
no probative value in deciding the appeal.  The veteran is 
not a medical professional, and assertions by lay persons are 
generally not competent evidence that may be considered in VA 
claims.  Where a claim involves issues of medical fact, such 
as causation or diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
lay person can testify to an event in service or as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Rose v. West, 11 Vet. App. 169 (1998).  

The veteran is correct in asserting that the possibility of a 
relationship between peripheral neuropathy of the upper and 
lower extremities and herbicide exposure in service has not 
been shown, but that is not the evidentiary standard to be 
applied.  The law permits allowance of a claim where there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, in which 
case the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The fact that the cause of the chronic peripheral 
neuropathy is not known does not translate into positive 
evidence to support the claim.  

In summary, the competent and probative evidence of record is 
insufficient to establish that peripheral neuropathy of the 
upper and lower extremities was manifest during service or 
within one year after service or that the disorder qualifies 
for consideration under the statutory herbicide presumption 
or that there is a sufficient evidentiary basis for the 
finding of a medical nexus between presumed herbicide 
exposure in service and the later onset of peripheral 
neuropathy of the upper and lower extremities.  

The Board finds that a preponderance of the evidence of 
record is therefore against the claim.  Where a preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities, including as the result of exposure to 
herbicides in service, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


